Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Re on 10/13/2021.

The application has been amended as follows:  The previous versions of the claims are replaced in the entirety by the following new claims 21-38.
21.	An apparatus for preloading a panel for attachment of the panel to a frame, the apparatus comprising:
an elongated bladder;
an elongated strap, wherein a longitudinal length of the strap is aligned with and extends along a longitudinal length of the bladder, wherein the strap is capable of attachment to a first longitudinal beam of the frame and attachment to a second longitudinal beam of the frame, and wherein the strap is capable of extending across the panel positioned on a plurality of lateral beams of the frame that extend between the first longitudinal beam of the frame and the second longitudinal beam of the frame; and
a pump operatively communicating with the bladder; 
wherein the pump is capable of delivering fluid to the bladder, expanding the bladder between the strap and the panel, and causing the bladder to operatively engage against and exert a load upon the panel positioned on the plurality of lateral beams of the frame.

the pump being capable of delivering fluid to the bladder and expanding the bladder between the strap and the panel causing the bladder to exert a load on the panel positioned on the plurality of lateral beams of the frame and causing the panel to exert a load on the plurality of lateral beams of the frame and the first longitudinal beam of the frame and the second longitudinal beam of the frame.
23.	The apparatus of claim 21, further comprising:
the bladder being operatively secured to the strap.
24.	The apparatus of claim 23, further comprising:
the strap having a forward end and a rearward end opposite the forward end; and,
a forward clamp secured to the forward end of the strap, the forward clamp being operable to removably attach the forward end of the strap to the first longitudinal beam of the frame.
25.	The apparatus of claim 24, further comprising:
a rearward clamp secured to the rearward end of the strap, the rearward clamp being operable to removably attach the rearward end of the strap to the second longitudinal beam of the frame.
26.	The apparatus of claim 25, further comprising:
a tensioning device that is removably attachable to the forward clamp and the rearward clamp, the tensioning device being operable to exert a tensile force between the forward clamp and the rearward clamp that is transferred by the forward clamp and the rearward clamp to the forward end of the strap and the rearward end of the strap, respectively.
27.	The apparatus of claim 21, further comprising:
a plurality of combinations of the bladder and the strap, wherein the bladder and the strap being one combination of the bladder and the strap of the plurality of combinations of the bladder and the strap, each combination of the bladder and the strap being configured to be positioned extending across the panel between pairs of adjacent lateral beams.
28.	The apparatus of claim 21, further comprising:
the frame being an aircraft wing frame, the first longitudinal beam of the frame being a forward spar of the frame, the second longitudinal beam of the frame being a rearward spar of the frame, and the plurality of lateral beams of the frame being a plurality of ribs of the frame.

an elongated air bladder; 
an elongated strap, the air bladder being operatively secured to the strap, wherein a longitudinal length of the strap is aligned with and extends along a longitudinal length of the bladder, wherein the strap is capable of attachment to a forward spar of the frame and attachment to a rearward spar of the frame, wherein the strap is capable of extending across the panel positioned on a plurality of ribs of the frame that are attached between the forward spar of the frame and the rearward spar of the frame; and
an air pump operatively communicating with the air bladder; 
wherein the air pump when activated is capable of delivering air to the air bladder, inflating the air bladder, causing the air bladder to expand between the strap and the panel, and causing the air bladder to operatively engage against and exert a load on the panel positioned on the plurality of ribs of the frame causing the panel to exert a load on the ribs of the frame and on the forward spar of the frame and on the rearward spar of the frame.
30.	The apparatus of claim 29, further comprising:
the strap having a forward end and a rearward end opposite the forward end; and,
a forward clamp operatively connected to the forward end of the strap, the forward clamp being removably attachable to the forward spar of the frame to removably attach the forward end of the strap to the forward spar of the frame.
31.	The apparatus of claim 30, further comprising:
a rearward clamp operatively connected to the rearward end of the strap, the rearward clamp being removably attachable to the rearward spar of the frame to removably attach the rearward end of the strap to the rearward spar of the frame. 
32.	The apparatus of claim 31, further comprising:
a tensioning device having a length between a forward end of the tensioning device and a rearward end of the tensioning device, the forward end of the tensioning device being removably attachable to the forward clamp and the rearward end of the tensioning device being removably attachable to the rearward clamp, the tensioning device being operable to selectively reduce the length of the tensioning device causing the tensioning device to exert a tensile force between the forward clamp and the rearward clamp with the tensile force being transferred by the forward clamp to the forward end of the strap and the tensile force to be transferred by the rearward clamp to the rearward end of the strap.

a plurality of combinations of the air bladder and the strap, wherein the air bladder and the strap being one combination of the air bladder and the strap of the plurality of combinations of the air bladder and the strap, each combination of the air bladder and the strap of the plurality of combinations of the air bladder and the strap being configured for being positioned extending across the panel between the forward spar of the frame and the rearward spar of the frame and between adjacent ribs of the frame.
34.	The apparatus of claim 29, further comprising:
the frame being an aircraft wing frame comprised of the forward spar extending along a length of the aircraft wing frame, the rearward spar extending along the length of the aircraft wing frame, and the plurality of ribs extending across a width of the aircraft wing frame.
35.	A method of preloading a panel on a frame for attachment of the panel to the frame, the method comprising:
positioning an elongated air bladder on a panel on the frame;
attaching a forward end of an elongated strap having a longitudinal length that is aligned with and extends along a longitudinal length of the air bladder to a forward spar of the frame and attaching a rearward end of the strap to a rearward spar of the frame; and, 
inflating the air bladder causing the air bladder to expand between the strap and the panel and exert a force on the panel that urges the panel against the frame. 
36.	The method of claim 35, further comprising:
exerting a tensile force on the forward end of the strap and exerting a tensile force on the rearward end of the strap that urge the strap against the air bladder and urge the air bladder against the panel.
37.	The method of claim 35, further comprising:
positioning the air bladder on a panel that is an aircraft wing panel; and
the aircraft wing panel being positioned on the frame that is an aircraft wing frame that is comprised of the forward spar and the rearward spar and a plurality of ribs attached between the forward spar and the rearward spar.
38.	The method of claim 35, further comprising:

inflating each air bladder of the plurality of combinations of air bladders and straps causing the air bladders to expand between the straps and the panel and exert forces on the panel that urge the panel against the frame.


Therefore Claims 21-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record failed to show either alone and/or in combination the claimed invention The elongated strap aligned with and extending along the longitudinal length of the elongated bladder was not found in the prior art and is therefore allowable in combination with the other features of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644